Dear Mr. Ortego:
As we discussed, the opinion request of the Evangeline Parish Solid Waste Commission has been forwarded to me for review and response
I understand the Commission's question to be:
      What is the definition of a "meeting" as it relates to a governmental entity such as the Evangeline Parish Solid Waste Commission?
It is impossible for us to determine what the Evangeline Parish Police Jury or the Commission meant by "meeting" in their respective minutes of December and November of 1984.
However, the provisions of the Louisiana Public Meetings Law, LSA-R.S. 42:1, et seq., governs our response. Reference to these statutes gives one the definition of "meeting" for a public body such as the Commission.
The aforementioned definition is found at LSA-R.S. 42:4.2A(1) which provides:
      (1) "Meeting" means the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction or advisory power. It shall also mean the convening of a quorum of a public body by the public body or by another public official to receive information regarding a matter over which the public body has supervision, control, jurisdiction, or advisory power.
This same statute at LSA-R.S. 42:4.2A(3) defines "quorum" as "a simple majority of the total membership of a public body."
We conclude that a "meeting" of the Solid Waste Commission in relation to the Public Meetings Law is one in which a quorum of the Commission is convened to deliberate, act, or receive information on a matter over which the Commission has supervision, control or advisory power. If there is no quorum present for the discussion of public business there is no "meeting" within the meaning of the Public Meetings Law.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  BY: ______________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL